          Case 3:20-cr-00332-SI       Document 1-1       Filed 07/13/20      Page 1 of 12




DISTRICT OF OREGON                     )
                                       ) ss: AFFIDAVIT OF SENIOR SPECIAL AGENT
County of Multnomah                    )     MICAH CORING

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

         I, Micah Coring, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

         1.     I am a Special Agent with the Federal Protective Service (FPS) and have been

since 2009. My current assignment is the Federal Protective Service Field Office in Portland,

Oregon assigned to investigate general crimes and in the capacity of a part time investigator for

the FPS Office of Internal Investigations (OII) and liaison for the Federal Bureau of Investigation

(FBI) Joint Terrorism Task Force (JTTF). My training and experience includes graduating

from the Federal Law Enforcement Training Center’s Criminal Investigator Training Program in

August 2009. I have experience investigating crimes against federal employees including threats

and assaults on federal government employees, to include law enforcement officers.

         2.     I submit this affidavit in support of a criminal complaint and arrest warrant for

Edward William CARUBIS. As set forth below, there is probable cause to believe, and I do

believe, that CARUBIS committed the following offense: Assault in violation of 18 U.S.C.

ௗ11.

         3.     The facts set forth in this affidavit are based on the following: my own personal

knowledge, knowledge obtained from other individuals during my participation in this

investigation, including other law enforcement officers, interviews of witnesses, my review of

records related to this investigation, communication with others who have knowledge of the

events and circumstances described herein, and information gained through my training and

experience. Because this affidavit is submitted for the limited purpose of establishing probable
           Case 3:20-cr-00332-SI             Document 1-1           Filed 07/13/20         Page 2 of 12




cause in support of the application for an arrest warrant, it does not set forth each fact that I or

others have learned during this investigation.

                                                 Applicable Law

         4.       18 U.S.C. § 111 makes it an offense to forcibly assault, resist, oppose, impede,

intimidate, or interfere with any person designated in 18 U.S.C. § 1114 while engaged in or on

account of the performance of official duties. Under § 111(a), simple assault is a misdemeanor;

an assault involving physical contact with a victim or an intent to commit another felony is a

felony. Persons designated in § 1114 include any officer or employee of the United States or of

any other agency in any branch of the United States government while such officer or employee

is engaged in or on account of the performance of official duties, and any person assisting such

an officer or employee in the performance of official duties.

                                        Statement of Probable Cause

         5.       Since on or about May 26, 2020, protesters have gathered in Portland public areas

to protest. Three of these public areas are Lownsdale Square, Chapman Square and Terry

Schrunk Plaza. The Portland Justice Center, housing Portland Police Bureau’s (PPB) Central

Precinct and the Multnomah County Detention Center (MCDC), border these parks, as does the

Mark O. Hatfield United States Federal Courthouse 1. The United States of America owns the

entire city block (Block #24) occupied by the courthouse building depicted below:




1
  As part of my duties, I am familiar with the property boundaries for federal facilities in the Portland Oregon area.
The federal government owns the entire city block occupied by the Mark O. Hatfield Federal Courthouse.
Easements have been granted for the sidewalks surrounding the facility. The property boundary extends past the
sidewalks and halfway across the streets on each side of the city block.
    Page 2 – Affidavit of SA Micah Coring                                    USAO Version Rev. April 2018
         Case 3:20-cr-00332-SI        Document 1-1       Filed 07/13/20     Page 3 of 12




Daily protests have regularly been followed by nightly criminal activity in the form of

vandalism, destruction of property, looting, arson, and assault. Most violent of these impacting

federal property occurred on May 28, 2020, when the Portland Field Office for the Immigration

and Customs Enforcement (ICE) was targeted by a Molotov Cocktail. The Mark O. Hatfield

Courthouse has experienced significant damage to the façade and building fixtures during the

weeks following this incident. Additionally, mounted building security cameras and access

control devices have been vandalized or stolen. The most recent repair estimate for the damage

at the Mark O. Hatfield Courthouse is in excess of $50,000. Other federal properties in the area

routinely being vandalized include the historic Pioneer Federal Courthouse, the Gus Solomon

Courthouse, and the Edith Green Wendall Wyatt Federal Office Building. FPS law enforcement

officers, US Marshal Service Deputies, and other federal law enforcement officers working in

the protection of the Mark O. Hatfield Courthouse have been subjected to physical assault,

threats, aerial fireworks including mortars, high intensity lasers targeting officer’s eyes, thrown
 Page 3 – Affidavit of SA Micah Coring                            USAO Version Rev. April 2018
           Case 3:20-cr-00332-SI             Document 1-1           Filed 07/13/20        Page 4 of 12




rocks, bottles and balloons filled with paint, and vulgar language from demonstrators while

preforming their duties.

         6.       On July 11, 2020, CARUBIS assaulted federal law enforcement officers by

directing a laser, a device that generates an intense beam of coherent monochromatic light (or

other electromagnetic radiation) by stimulated emission of photons from excited atoms or

molecules, towards officers during the performance of their duties on federal property, at the

Mark O. Hatfield Federal Courthouse.

         7.       On July 11, 2020, SA Coring interviewed United States Border Patrol (USBP)

Agent Victim 1 (AV1). 2 AV1 related that on July 11, 2020 he was in an overlook position on

the 7th floor of the Hatfield USCH when he was targeted by a green laser beam. AV1 stated the

green laser was shined into his eyes from the park below and left “sunspots” in his vision and

blurriness for a short time. AV1 said he was not wearing any protective glasses at the time. He

said he was unable to see who shined the laser but said his work partner federal Agent Witness 1

(AW1) saw the subject shine the laser at him and took photos.

         8.       On July 11, 2020, SA Coring interviewed AW1 at the Hatfield USCH. He related

he was partnered with AV1 in the overlook position on the 7th floor earlier that morning when he

saw a green laser targeting AV1. AW1 said the laser was used 3-4 times for periods of 5-10

seconds and the subject moved around between usages. AW1 said he used his naked eye to see

the laser beam and track it back to the ground. He used his binoculars to see the person on the




2
  The identities of the federal victims and federal agent witnesses referred to in this affidavit are all known to me.
All were working to help secure the Hatfield courthouse on July 11, 2020 in performance of official duties. In order
to protect the personal identification information of these Agents, their names and other identification information
are being withheld from this affidavit at this time for their safety and privacy.

    Page 4 – Affidavit of SA Micah Coring                                    USAO Version Rev. April 2018
         Case 3:20-cr-00332-SI        Document 1-1       Filed 07/13/20      Page 5 of 12




ground, and then took photos of him and sent the photos and descriptions to plainclothes agents

working in the crowd. AW1 described the subject as a white male, slim build and approximately

155lbs, approximately 6 feet tall, wearing or possessing a black shirt emblazoned with a blue

emblem approximately 8”x8” in size centered on the front of the shirt, a black hat, black

neoprene-like face covering, a black umbrella, black sneakers with a Nike brand swoosh design,

a red square shield, and a drawstring backpack with white lettering. AW1 said he took pictures

of the subject and provided them to SA Coring. The subject identified by AW1 as the individual

responsible for shining the laser light into his partner’s eyes appears in Photos 1 and 2.




                                                  Photo 1




 Page 5 – Affidavit of SA Micah Coring                           USAO Version Rev. April 2018
         Case 3:20-cr-00332-SI        Document 1-1       Filed 07/13/20     Page 6 of 12




                                Photo 2 (suspect under umbrella)

        9.     On July 11, 2020, SA Coring interviewed federal Agent Witness 2 (AW2) at the

Hatfield USCH. AW2 said he was working earlier that morning as a plainclothes agent in the

crowd when he saw a green laser shine on AV1 repeatedly for 10-20 seconds at a time. AW2

said he was able to follow the laser’s path back to a subject with curly hair wearing a black hat,

holding a black umbrella and half of a plastic trashcan fashioned into a shield and spray-painted

red.

       10.     On July 11, 2020, SA Coring interviewed federal Agent Witness 3 (AW3) at the

Hatfield USCH. AW3 said he was working as a team leader when his team exited the Westside

of Hatfield USCH to provide cover for a United States Marshal Service (USMS) arrest team

exiting from the south side of Hatfield USCH to contact a subject using a hammer to break

plywood covering the employee entrance door. AW3 said he observed a white male of slight

build and average height, wearing a dark shirt with a blue square emblem on the front trying to
 Page 6 – Affidavit of SA Micah Coring                          USAO Version Rev. April 2018
            Case 3:20-cr-00332-SI      Document 1-1     Filed 07/13/20     Page 7 of 12




point a green laser at him. He said he watched the subject move the laser to the face and eyes of

another federal agent, Agent Victim 2 (AV2). AW3 said he also saw the subject shine the laser

in the face of another federal agent, Adult Victim 3 (AV3).

       11.      On July 11, 2020, SA Coring interviewed AV2 at the Hatfield USCH. AV2

related he was working earlier that morning as a member of a federal arrest team providing cover

for the USMS who were contacting a subject when a green laser was shined in his left eye. AV2

said his eye instantly watered and blurred, forcing him to take cover behind one of the building’s

large pillars. He said when he came around the other side of the pillar, the green laser was

shined into both of his eyes causing more watering and blurring. When interviewed, an

estimated 20 minutes after the incident, AV2 said he continued to have a “sun spot” in his vison,

blurring and pain. AV2 also stated he filled out a CA-1 injury form upon returning inside the

building.

       12.      On July 11, 2020, SA Coring interviewed AV3 at the Hatfield USCH. AV3 was

working earlier that morning at the Hatfield courthouse when a green laser was shined into his

eyes for 1-3 seconds. AV3 said he was unable to see the person who targeted him with the laser.

He described the laser exposure as causing his eyes to immediately blur, which they remained to

a lesser degree at the time of his interview.

       13.      On July 11, 2020, a Portland Police Bureau (PPB) Officer brought the subject,

Edward William CARUBIS to the Hatfield USCH. The PPB had detained CARUBIS after FPS

identified him as the subject shining the green laser in law enforcement officer’s eyes.

CARUBIS was placed in a USMS holding cell and his property brought to SA Coring and SA

Christian Hummel. The property included a California state driver’s license bearing CARUBIS’


 Page 7 – Affidavit of SA Micah Coring                          USAO Version Rev. April 2018
         Case 3:20-cr-00332-SI       Document 1-1       Filed 07/13/20     Page 8 of 12




photo and name, a black metal laser with a green beam (Photo 3), a red painted trashcan cut in

half and fashioned into a shield (Photo 4), and a black hat and umbrella (Photo 5).




                                                 Photo 3

       The label on this laser device included a warning to avoid eye exposure and that it could

cause damage to an individual’s eyes and skin.

 Page 8 – Affidavit of SA Micah Coring                         USAO Version Rev. April 2018
       Case 3:20-cr-00332-SI    Document 1-1   Filed 07/13/20   Page 9 of 12




                                        Photo 4




Page 9 – Affidavit of SA Micah Coring                USAO Version Rev. April 2018
        Case 3:20-cr-00332-SI       Document 1-1       Filed 07/13/20    Page 10 of 12




                                                Photo 5

       13.     On July 11, 2020, SA Hummel took AW3 to the USMS holding cells, located on

the fourth floor of the Hatfield USCH to ascertain if the subject in custody was the same person

 Page 10 – Affidavit of SA Micah Coring                        USAO Version Rev. April 2018
        Case 3:20-cr-00332-SI       Document 1-1      Filed 07/13/20     Page 11 of 12




as the one he saw shining a green laser pointer in the eyes of law enforcement personnel located

outside of the Hatfield USCH. AW3 positively identified the subject in custody (Edward

William CARUBIS) (Photo 6) as the individual whom utilized the green laser pointer on AV2

and AV3 on July 11, 2020.




                                            Photo 6




 Page 11 – Affidavit of SA Micah Coring                        USAO Version Rev. April 2018
        Case 3:20-cr-00332-SI        Document 1-1         Filed 07/13/20   Page 12 of 12




                                           Conclusion

       14.     Based on the foregoing, I have probable cause to believe, and I do believe, that

Edward William CARUBIS committed Assault on a Federal Officer, in violation of Title 18

U.S.C § 111. I therefore request that the Court issue a criminal complaint and arrest warrant for

Edward William CARUBIS.

       15.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA)

Christopher Cardani, and AUSA Cardani advised me that in his opinion the affidavit and

complaint are legally and factually sufficient to establish probable cause to support the issuance

of the requested criminal complaint and arrest warrant.

                                                     Sworn to by telephone in accordance
                                                     With Fed. R. Crim. P. 4.1
                                                     Micah CORING
                                                     Senior Special Agent
                                                     Federal Protective Service

       Sworn to by telephone or other reliable means at10:23
                                                        _____a.m./p.m.
                                                             Xxx       in accordance with

Fed. R. Crim. P. 4.1 this _______
                             11 day of July 2020.


                                                     ________________________________
                                                     HONORABLE JOLIE A. RUSSO
                                                     United States Magistrate Judge




 Page 12 – Affidavit of SA Micah Coring                          USAO Version Rev. April 2018
